HOWELL, Justice,
concurring.
I reluctantly concur. I do not believe that the indictment sufficiently alleges a culpable mental state. However, the decisions cited by the majority have gone far to erase the requirement that the State directly and affirmatively allege a culpable mental state in prosecutions under the stop and render aid statute. “The existence of a mens rea is the rule of, rather than the exception to, the principles of Anglo-american criminal jurisprudence.” Dennis v. United States, 341 U.S. 494, 500, 71 S.Ct. 857, 862, 95 L.Ed. 1137 (1951). To excuse the State from the requirement that a culpable mental state be both pleaded and proved raises serious due process questions. Wilbur v. Mullaney, 496 F.2d 1303 (1st Cir.1974), aff'd sub nom. Mullaney v. Wilbur, 421 U.S. 684, 95 S.Ct. 1881, 44 L.Ed.2d 508 (1975).
Nevertheless, we are bound by the decisions of the Court of Criminal Appeals. It is not for us to reexamine the decisions of the State’s highest court of recourse in criminal actions. Under the existing law, the case must be affirmed.